Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 01/25/2021.
Applicant's election without traverse of Group I, claims 1-6, and 16-21, filed on 01/25/2021 is acknowledged, based on phone conversation with Mr. Wadekar, Suhrid (Applicant’s attorney ( reg # 65595 ))  on 6/24/2022.  
Claims 7-15 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. 
Claims 1-6, 16-21 are currently pending and have been examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 and 16-21, drawn to a method for dynamically targeting consumers with promotion based on location proximity, classified in class 705, subclass 14.4.
II.	Claims 7-15 and 22-30 drawn to a method for determining a baseline for a treatment benefit that includes calculating distance with a target vector of untreated user  classified in class 705, subclass 14.42.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination (group I) and sub_combination (group II).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub_combination as claimed for patentability, and (2) that the sub_combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub_combination of Group I, because the sub_combination includes detail information such as  generating a geo-perimeter based on the location, and selecting a set of one or more business entities within the geo-perimeter; generating, based on a device parameter of the remote device, and transmitting thereto a first command causing a first promotional message to be displayed on the remote device, the first promotional message being based on, at least in part, a plurality of message-selection parameters; detecting a change in one or more of the plurality of message-selection parameters, the change comprising one or more of: a change in respective databases of a subset of the selected set of one or more business entities, a change in time of the day, a change in the location of the remote device, or a change in history of promotional messages transmitted to the remote device; and generating, based on a device parameter of the remote device, and transmitting thereto a second command causing a second promotional message to be displayed on the remote device, the second promotional message being based on, at least in part, the change in the one or more of the plurality of message-selection parameters.  The sub-combination (group II) has separate utility such as allocating in memory, memory space for a respective reference vector, the reference vector having the same plurality of fields; and storing in the respective reference vector, a purchase pattern during the reference period, of the untreated user; for each reference vector, computing a distance thereof with the target vector, the distance being based on a field-wise comparison of the reference and target vectors.
Invention I and II are related as sub_combinations disclosed as usable together in a single combination.  The sub_combination are distinct, if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub_combination is separately usable (MPEP § 806.05(d)), because the sub_combination (group II) includes detail information such as allocating in memory, memory space for a respective reference vector, the reference vector having the same plurality of fields; and storing in the respective reference vector, a purchase pattern during the reference period, of the untreated user; for each reference vector, computing a distance thereof with the target vector, the distance being based on a field-wise comparison of the reference and target vectors; and selecting reference vectors having respective distances not exceeding a specified threshold, and designating corresponding users as matched users.  In the instant case sub_combination (Group II) has separate utility such as determining a baseline for a treatment benefit, receiving and storing a purchase pattern during a reference period, of a treated user, in a target vector having a plurality of fields, wherein each field corresponds to a respective attribute of the purchase pattern; for each untreated user.
The examiner has required restriction between combination and sub_combination inventions.  Where Applicant elects a sub_combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub_combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The Examiner has required restriction between sub_combination usable together in a single combination.   Where Applicant elects a sub_combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub_combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is required to elect one group of the these two groups (Group I or II) identified above. 
Restriction for examination purposes as indicated is proper because all these invention listed in this action are independent or distinct for the reasons given above and there would be a serious search and/ or examination burden if restriction were not required because at least the following reason (s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 16-21  are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-6 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  dynamically controlling a display of a remote device.  As best understood by the Examiner, the limitations that set forth this abstract idea are: " identifying, a user ...”; generating a geo-perimeter based on the location, and selecting a set of one or more business entities within the geo-perimeter; generating, ..., and transmitting thereto a first command causing a first promotional message to be displayed, the first promotional message being based on, at least in part, a plurality of message-selection parameters; detecting a change in one or more of the plurality of message-selection parameters”; and generating the second promotional message being based on, at least in part, the change in the one or more of the plurality of message-selection parameters”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2AProng 2: The additional elements “remote device, database and a server ”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (remote device, database  and a server) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-6 and 20-21 do not add significantly more. 
The dependent claims 2-6 and 20-21 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 16-19 suffer from substantially the same deficiencies as outlined with respect to claims 1-6 and 20-21 and are also rejected accordingly.  Therefore, the claims 1-6 and 16-21 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 16-21  are rejected under 35 U.S.C. 103(a) as being unpatentable over Colson et al, US Pub No: 2015/0356665 A1 in view of Ramer et al, US Pub No: 2016/0373891 A1



Claims 1 and 16:
Colson discloses:
receiving from a remote device, a location of the remote device (see at least paragraph 38 ( if the onboard computing device reports its location (or destination or route) to a web application or location service, the web application or location service may report the user's location (or destination or route) to the merchant server(s), which may engage the customer via the onboard computing device trough the interfaces described herein); 
generating a geo-perimeter based on the location, and selecting a set of one or more business entities within the geo-perimeter (see at least paragraphs 35-36, 38, 58 and 62; Paragraph 36 (By categorizing this traffic as being of the closest physical proximity, merchant servers may be able to offer increased discounts or time-based incentives because these customers are already near the store's location); Paragraph 58 (a merchant M.sub.3 has subscribed to a shopping service, such as shopping service 418, and has set up a geo-fence 502. The geo-fence 502 bounds a geographical area (e.g., area on a map, proximity to a location, etc.);
transmitting thereto a first command causing a first promotional message to be displayed on the remote device, the first promotional message being based on, at least in part, a plurality of message-selection parameters (see at least paragraphs 24-25; Paragraph 25 ( the interface may display items that have recently been purchased (online or using the pre-purchase mechanism described above). In such examples, the user may be presented with an interface usable to modify the previous purchases. In some examples, one or more promotions relating to the previous purchases may be displayed (e.g., offering the user to buy additional quantities of the item at a discount, offering the user a discount on related or competing items, rebates associated with the items, etc.);
detecting a change in one or more of the plurality of message-selection parameters, the change comprising one or more of: a change in respective databases of a subset of the selected set of one or more business entities, a change in time of the day, a change in the location of the remote device, or a change in history of promotional messages transmitted to the remote device (see at least paragraphs 34 -49; Paragraph 43 ( if a merchant server receives a response that the customer has declined to pre-purchase items, these negative responses may be cataloged and tracked, and future messages may be adapted or changed based on these negative responses. By capturing, transmitting, and cataloging the fact that the user declined to employ this pre-purchase option, retail locations may be able to optimize pre-purchase interfaces for better future performance in the form of more customers pre-purchasing items. This mechanism provides a way for indicated usage patterns to inform changes to the pre-purchase interface, including but not limited to changing the time during the ride in which the message is displayed (closer to the destination, closer to the departure location, at a predetermined time away from the destination, etc.), or how the message is displayed (including changes in the wording, changes in the placement of the iconography, inclusion or exclusion of images, audio components, etc.);
 transmitting thereto a second command causing a second promotional message to be displayed on the remote device, the second promotional message being based on, at least in part, the change in the one or more of the plurality of message-selection parameters (see at least Paragraphs 42 -46; Paragraph 44 (The techniques described herein also enable merchants the ability to offer an increased discount in the event that a consumer declines a pre-purchase offer. This discount may be calculated dynamically based on a number of factors, including but not limited to, merchant tolerances on discounts and desired margins, customer purchase history, etc);
Colson does not specifically disclose, but Ramer however discloses:
receiving from a remote device, a device identifier; and identifying, using the device identifier, a user of the remote device (see at least paragraph 52 (the mobile communication facility 102 may use a locator facility 110 (e.g. GPS system) to locate itself in its present location, or locations of interest to the user, whether explicitly stated or determined by PIM data, location history, or previous searches;  Paragraph 54 (The wireless search platform 100 illustrated in FIG. 1 may contain a data facility containing mobile subscriber characteristics 112 pertaining to individual users of a mobile communication facility 102. This data may include, but is not limited to, data collected by the wireless provider 108 when an individual opens a wireless account, such as age, sex, race, religion, area code,...and  device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers);
generating, based on a device parameter of the remote device (see at least paragraph 45 (The display type used by the mobile communication facility 102 may be a black and white LCD, grayscale LCD, color LCD, color STN LCD, color TFT/TFD LCD, plasma, LED, OLED, fluorescent backlit, LED backlit, projection, flat screen, passive matrix, active matrix, or touch screen. The screen size may be small, medium, or large);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the teaching of identify a user and remote device as well as generating the remote device parameter as taught by Ramer in the pre-purchase of autonomous vehicle of Colson with the motivation of providing an optimal search mechanism adapted for use with mobile communication devices as taught by Ramer over that of Colson.

Claims 2 and 17:
the combination of Colson/Ramer discloses the limitations as shown above.
Colson further discloses:
wherein the device parameter comprises a type of the remote device or a size of a display of the remote device (see at least paragraph 45 (The display type used by the mobile communication facility 102 may be a black and white LCD, grayscale LCD, color LCD, color STN LCD, color TFT/TFD LCD, plasma, LED, OLED, fluorescent backlit, LED backlit, projection, flat screen, passive matrix, active matrix, or touch screen. The screen size may be small, medium, or large);

Claims 3 and 18:
the combination of Colson/Ramer discloses the limitations as shown above.
Colson further discloses:

wherein: the subset of the selected set of one or more business entities comprises a first business entity; a database of the first business entity comprises a history of transactions of a plurality of users with the first business entity; and a change in the database of the first business entity comprises a change in the history of transactions (see at least paragraphs 12-13, 29 and 39 ; Paragraph 39 (once engaged with a potential customer, at block 304, merchant servers may present promotional offers for customers who wish to pre-purchase items based on multiple factors, including but not limited to, temporal factors (e.g., date, time of day, season, holidays, etc.), environmental factors (e.g., traffic, weather, etc.), identified customer purchase history or frequency (e.g., frequent customers or customers who have not made a purchase for a threshold period of time are offered a larger discount), purchase history of customers similar to the identified customer regardless of whether the customer is a first time customer or returning customer);
  
Claims 4 and 19:
the combination of Colson/Ramer discloses the limitations as shown above.
Colson further discloses:
wherein: the subset of the selected set of one or more business entities comprises a first business entity; a database of the first business entity comprises an inventory of a plurality of products; and a change in the database of the first business entity comprises a change in the inventory (see at least paragraphs 21-22 40-41; Paragraph 21 (The onboard computing device may additionally or alternatively communicate with one or more smart appliances (e.g., a refrigerator, dishwasher, washing machine, coffee maker, etc.) and/or sensors (e.g., camera or other sensor located in a pantry of the user's home) to obtain inventory information regarding items that the user is out of, running low on, are expired, are getting stale, or the like. The onboard computing device may or may not provide the information about item(s) the user desires to purchase, the inventory information, or both to the destination computing device(s). Paragraph 40 (merchant servers dynamically offer lower promotional prices to customers for a variety of reasons, including but not limited to offering promotional prices on movie tickets during a rainy day, offering promotional prices on a cup of coffee in the afternoon to consumers who purchased a cup in the morning, offering promotional prices on the remaining items in a retailer's stock with a price dynamically lowering until the remaining stock is sold, or promotional prices on the remaining items in a retailer's stock with a price dynamically increasing as the quantity of items in-stock (at the merchant and/or nearby competitors) becomes more scarce ;

Claims 5 and 20:
the combination of Colson/Ramer discloses the limitations as shown above.
Colson further discloses:
wherein a change in the location of the remote device is detected, the method further comprising: revising the geo-perimeter based on the changed location; and  revising the set of one or more business entities based on the revised geo-perimeter (see at least the abstract,  paragraphs 55, 57, 59 ;  paragraph 57 (he onboard computing device may receive a promotion or pre-purchase interface from merchant M.sub.2 located along the route 406. The promotion may include a message (“if you buy from us, you are already there”) and/or discount (“buy from us and save 10%”) to entice the user to pre-purchase items from the merchant M.sub.2 instead of from merchant M.sub.1, and thereby reroute to make a location of merchant M.sub.2 the desired destination. In this example, the onboard computing device receives the promotional offer associated with merchant M.sub.2 via the shopping service 418);
 
Claims 6 and 21:
the combination of Colson/Ramer discloses the limitations as shown above.
Colson further discloses:
wherein the change in history of promotional messages transmitted to the remote device comprises one or more of: an entry of the first promotional message in the history of promotional messages; or an entry of a user reaction or non-reaction during a selected time window to the first promotional message (see at least the abstract, paragraphs 18, 25, 39 and 43; Paragraph 25 (one or more promotions  relating to the previous purchases may be displayed (e.g., offering the user to buy additional quantities of the item at a discount, offering the user a discount on related or competing items, rebates associated with the items, etc.); Paragraph 39 ( information gathered regarding similar items available at nearby merchants or merchants located along the customer's chosen route, a time-based promotion, whereby the offered discount is valid only for a short period of time (i.e., the next hour), or a set period of time (from 4 PM to 6 PM), etc);


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Georgeoff, US Pat No: 11238500B2, teaches providing offers and associated location inforamtion.
Tebourbi, US Pub No: 2015/0058050 A1, teaches Contextual travel offers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682